Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview on August 30, 2021, and in an email communication with Attorney Darin McCollum on September 02, 2021.

The application has been amended as follows:
1.	(Currently Amended) A computer-implemented electronic transaction method via a payment-on-delivery device comprising a camera, a motion sensor, and a processor, the method comprising the operations of: 
detecting, by the processor using the motion sensor, the presence of the package carrier, wherein the package carrier has 
reading, by the processor using the camera, the machine-readable transaction code; 
extracting, by the processor, transaction details from the machine-readable transaction code, the being associated with [[of]] a collect-on-delivery transactionand including an electronic record of the collect-on-delivery transaction; 


receiving, by the processor from the consumer computing device, an acknowledgement of receipt of the notification; 
transmitting, by the processor, the transaction details to the consumer computing device; 
receiving, by the processor from the consumer computing device, payment details; 
generating, by the processor, a payment authorization request message using the payment details received from the consumer computing device; 
transmitting, by the processor, the payment authorization request message to an interchange network; 
receiving, by the processor, a payment authorization response message from the interchange network; 
transmitting to a carrier mobile computing device, by the processor, a first payment completion message; and 
transmitting to the consumer computing device, by the processor, a second payment completion message. 

2.	(Currently Amended) The method in accordance with claim 1, wherein the transaction details include a transaction number and one or more of the following: information relating to the consumer, a delivery address, a delivery date, an estimated delivery date, a total payment amount due upon delivery, purchased products, and quantities of purchased products. 

3.	(Currently Amended) The method in accordance with claim 1, wherein reading the machine-readable transaction code comprises reading, by the processor using the camera, the machine-readable transaction code printed on [[a]] the package. 

4.	(Currently Amended) The method in accordance with claim 1, wherein reading the machine-readable transaction code comprises reading, by the processor using the camera, the machine-readable transaction code displayed to the payment-on-delivery device via the carrier mobile computing device. 



9.	(Previously Presented) The method in accordance with claim 1, wherein the payment details comprises digital wallet data. 

10.	(Canceled) 

11.	(Currently Amended) A payment-on-delivery device comprising: 
a camera; 
a motion sensor; 
one or more wireless communication modules; 
a processor; and 
a memory device storing executable instructions that when executed by the processor cause the processor to perform the operations of: 
detecting the presence of a package carrier via said motion sensor, the package carrier having a package and a machine-readable transaction code; 
reading, via the camera, the machine-readable transaction code; 
extracting transaction details from the machine-readable transaction code, the being associated with [[of]] a collect-on-delivery transactionand including an electronic record of the collect-on-delivery transaction; 

transmitting a notification, via the one or more wireless communication modules, to a consumer computing device; 
receiving, by one or more wireless communication modules from the consumer computing device, an acknowledgement of receipt of the notification; 
transmitting the transaction details to the consumer computing device; 
receiving from the consumer computing device, via the one or more wireless communication modules, payment details; 
generating a payment authorization request message using the payment details received from the consumer computing device; 
transmitting the payment authorization request message, via the one or more wireless communication modules, to an interchange network; 
receiving, via the one or more wireless communication modules, a payment authorization response message from the interchange network; 
transmitting to a carrier mobile computing device, via the one or more wireless communication modules, a first payment completion message; and 
transmitting to the consumer computing device, via the one or more wireless communication modules, a second payment completion message. 

12.	(Currently Amended) The payment-on-delivery device in accordance with claim 11, 
wherein the transaction details include a transaction number and one or more of the following: information relating to the consumer, a delivery address, a delivery date, an estimated delivery date, a total payment amount due upon delivery, purchased products, and quantities of purchased products. 

13.	(Currently Amended) The payment-on-delivery device in accordance with claim 11, wherein reading the machine-readable transaction code comprises reading the machine-readable transaction code printed on [[a]] the package. 

14.	(Currently Amended) The payment-on-delivery device in accordance with claim 11, wherein reading the machine-readable transaction code comprises reading the machine-readable transaction code displayed to said payment-on-delivery device via the carrier mobile computing device. 

15–18.	(Canceled) 

19.	(Previously Presented) The payment-on-delivery device in accordance with claim 11, wherein the payment details comprises digital wallet data. 

20–22.	(Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-4, 9, 11-14, and 19 are allowed. Applicant invention is directed to a method/a system that provides a technical solution to the technical problem of completing electronic transactions for payment on delivery (POD) or collect on delivery (COD) shipments, which can be labor intensive and require the third-party delivery service to manually collect and/or process the consumer’s payment upon delivery. This technical solution also allows completing electronic transactions at a consumer’s home when the consumer may not be present to avoid the delivery being sent back to the third-party service to either be picked up by the consumer or routed for another delivery. For example, none of the art of record, patent or non-patent teaches/suggests as found in Claim 1, “detecting, by the processor using the motion sensor, the presence of the package carrier, wherein the package carrier has including a package and a machine-readable transaction code; reading, by the processor using the camera, the machine-readable transaction code; extracting, by the processor, a transaction number transaction details from the machine-readable transaction code, the transaction number being associated with transaction details being associated with a collect-on-delivery transaction, the transaction details and including an electronic record of the collect-on-delivery transaction; … ”

(Claim 11 is similar)

The art of record includes, US Patent Publication 20160247344 to Eichenblatt, US Patent Publication 20150032623 to Friedman, US Patent Publication 20150120529 to Faaborg, and US Patent Publication 20170300068 to Irwin were identified. On interference search, US Patent Publication 20140379578 to Chan and US Patent Publication 20180121873 to Walsh were identified. While each teaches some form of the technology to provide a technical solution to the technical problem of completing electronic transactions for payment on delivery (POD) or collect on delivery (COD) shipments, and allowing completion of electronic transactions at a consumer’s home when the consumer may not be present, Chan teaches a method and system conducting an electronic financial transaction on behalf of a customer, such as a payment transaction on behalf of a customer seeking to make cash payment for an item of goods and/or services, or a funding transaction on behalf of a customer seeking to make a fund transfer to a recipient or seeking to make a cash-out transaction.  Chan also teaches an electronic financial transaction being conducted over a payment network on behalf of a customer using a payment application stored in a mobile device of a facilitator.  Walsh teaches intelligent use of lockers in mail center package processing. Walsh also teaches tools (e.g., systems, apparatuses, methodologies, computer programs, etc.) including intelligent provisions that enable a mail center to process packages at a mail center. Such processing may include extracting information from the package (via image processing), and then, when appropriate, assigning such package for pickup at a package storage locker. The package storage locker is preferably an intelligent locker that can be electronically controlled and can be integrated in the electronic mail center service system.

On interference search, US Patent Publication 20170140346 to Whitehouse was also identified.

A Non-Patent Literature document "A Secure Cloud-based Payment Model for M-Commerce," 2013 42nd International Conference on Parallel Processing, 2013, pp. 1082-1086, was identified. 
None of the patent, patent publications, or non-patent literature teaches/suggest the allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692                                                                                                                                                                                                       


/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698